DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the bent part is in contact with an upper end of the gasket; however, the figures and specification describe the gasket as being as being mounted in a support ring.  If the gasket is surrounded by the support ring, and the support ring completely covers the upper end of the gasket, it is unclear how the bent part is in contact with an upper end of the gasket as recited in claim 3.  As such the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-11, 13-15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Upston (U.S. Patent Pub. No. 2021/0177196).
Regarding claim 1, Upston discloses a blender (title) comprising:
a container body (reference #102);
a blender body to support the container body (reference #106; [0057]);
a container lid removably mounted to an upper surface of the container body to open and close the upper surface of the container body (figures 1 and 2, reference #116; [0005]-[0007]),
wherein the container lid comprises: a lid casing (reference #120 and 122) having a gasket provided at a lower portion thereof (reference #156); and a lid exterior material covering at least one surface of the lid casing (reference #124), a lower part of the lid exterior material extending up to an upper part of the gasket (see figures 12-18, reference #132 extends to upper part of gasket 156), and a lower end of the lid exterior material being bent inward (figures 17, 18 and 23, reference #134).
Regarding claim 2, Upston discloses wherein the gasket is mounted to an outer surface of the lid casing (figures 12, 13, 15-18, reference #156 mounted to outer surface of reference #120; [0077]).
Regarding claim 4, Upston discloses wherein a support groove is formed in an outer surface of the lid casing by being recessed inward therefrom (figure 18, reference #154; [0077]), and the gasket is mounted to the support groove (figure 18, reference #156).
Regarding claim 5, Upston discloses a support ring provided at a side of the lid casing so as to fix and support the gasket (figure 16, reference #160 and 162; [0077]).
Regarding claim 6, Upston discloses wherein the support ring is formed integrally with the lid casing, or is formed as a structure separate therefrom and is coupled to a lower end of the lid casing (figure 16, reference #160 and 162; [0077]).
Regarding claim 7, Upston discloses a support groove formed at an outer surface of the support ring by being recessed inward therefrom (figure 18, reference #154; [0077]), and the gasket is received in the support groove (figure 18, reference #156).
Regarding claim 8, Upston discloses wherein the lid exterior material comprises”
a side surface part covering a side surface of the lid casing (reference #124 and 132); and
a bent part extending by being bent inward perpendicularly to a lower end of the side surface part (figures 17, 18 and 23, reference #134).
Regarding claim 9, Upston discloses a support ring provided at a lower side of the lid casing to fix and support the gasket figure 16, reference #160 and 162; [0077]), and the bent part is inserted to a position between the lid casing and the support ring (see figures 12 and 13, reference #134 between reference #122 and support ring).
Regarding claim 10, the recitation of the support ring coupled by fusion to the lid casing is directed to the manner in which a structure is formed which does not structurally distinguish the physical structure of the lid as a patentable structural limitation.  The limitation is directed to a process of making and does not appear to distinctly claim any additional structural element.  Nonetheless, figure 17 of Upston shows the upper end of the support ring 160 fused to a lower end of the lid casing 146)
Regarding claim 11, Upston discloses a support groove formed at an outer surface of the support ring by being recessed inward therefrom (figure 18, reference #154; [0077]), and the gasket is received and mounted to the support groove (figure 18, reference #156).
Regarding claim 13, Upston discloses at least one slit rib formed at a side surface of the lid casing and protruding therefrom to an outside (figure 17, reference #148; [0076]).
Regarding claim 14, Upston discloses wherein the at least one slit rib comprises a pair of slit ribs (figures 17 and 18, reference #148 and ribs on either side of reference #150; [0076] (it is noted that the ribs surrounding reference #150 are part of reference #122 which is a top portion of the lid casing)), and a gap having a predetermined size is defined between the pair of slit ribs (figures 17 and 18, reference #150).
Regarding claim 15, Upston discloses an adhesive provided in the gap defined between the pair of slit ribs (figures 17 and 18, reference #142; [0074]).
Regarding claim 17, Upston discloses wherein the container lid further comprises:
a lid body (reference #122) having a lid hole vertically formed therethrough (reference #174);
a cap removably mountable to the lid body to cover the lid hole (reference #175),
wherein the lid body comprises the lid casing having the lid hole vertically formed through a center thereof (figures 10-18, reference #122 comprises reference #120 with reference #174 through center; [0074]), and the lid exterior material covering a side surface of the lid casing (reference #124 surrounds side of reference #120). 
 Regarding claim 18, Upston discloses wherein the lid casing comprises:
an outer wall including a shape of a circular ring and constituting an appearance of the lid casing (figure 10, reference #143);
an inner wall having a diameter smaller than a diameter of the outer wall and having the lid hole formed therein (figure 10, wall surrounding reference #174); and
an upper surface connecting upper ends of the outer wall and the inner wall to each other (figures 11-18, reference #122),
wherein the gasket and a support ring fixing and supporting the gasket are provided at a side of the lid casing (figures 11-18, reference #156, 160 and 162).
Regarding claim 19, Upston discloses wherein the support ring is coupled to a lower side of the outer wall (figures 17 and 18, reference !60 and 162 coupled to reference #146), and the gasket is in contact with and mounted to an outer surface of the support ring (figures 17 and 18, reference #156).
Regarding claim 20, Upston discloses a support groove formed at an outer surface of the support ring by being recessed inward therefrom (figures 17 and 18, reference #154; [0077]), and the gasket is received and mounted to the support groove (figures 17 and 18, reference #156; [0077]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upston.
Regarding claim 12, Upston discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the lid exterior material is made of stainless steel.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the lid exterior to be made of stainless steel because it provides a durable exterior that does not absorb smells and is food safe and non-toxic, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 Regarding claim 16, Upston discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the adhesive comprises silicone.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of the adhesive to comprise silicone because it provides a leak proof and strong connection, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upston in view of Oh (KR 10-2014-0023623).
Regarding claim 3, Upston discloses all the limitations as set forth above.  The reference further discloses wherein the lower end of the lid exterior material being bent inward forms a bent part (reference #134).  However, the reference does not explicitly disclose wherein the bent part is in contact with an upper end of the gasket.  
Oh teaches another container lid.  The reference teaches a lid exterior material being bent inward therefrom forms a bent part (figures 6 and 7, reference #301), and is in contact with an upper end of the gasket (figures 6 and 7, reference #301 in contact with reference #201).
It would have been obvious to modify the length of the bend of the lid exterior material of Upston to be in contact with the upper end of the gasket as taught by Oh, in order to ensure better sealing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774